ON MOTION ROE REHEARING.
It is insisted that this tax fi. fa. was void, because there was no valid return of property for taxes by the representative of the estate. There is no merit in this contention. Attached to the agreed statement of facts is a copy of the return made by “J. L. Burney, adm.,” upon which the execution was based. It appears that the customary printed form was used. The return as filed was headed, “Return of property for taxation made by: G-. B. Burney Est.,” and contained a description and valuation of several tracts of land and of certain items of personalty, with stated valuations, following all of which was the signature “J. L. Burney, adm.” When this return is considered in its entirety and in the light of the agreed statement, it is undoubtedly a return by the administrator in his representative capacity.
*684It is further contended that' the execution was against J. L. Burney personally, and could not be levied upon property of the estate in the hands of the administrator. If the execution stood alone and without explanation, it is perhaps true that it should be treated as one against J. L. Burney in his individual capacity; but when it is considered with all the facts in the record, it is clearly an execution against the administrator as the representative of the estate. It may have been irregular, but it was not void; and having been admitted in evidence without objection, the formal defect was not such as to prevent a levy on property of the estate. Jennings v. Wright, 54 Ga. 537; Leonard v. Collier, 53 Ga. 388; Redd v. Davis, 59 Ga. 823; Pryor v. Leonard, 57 Ga. 136; Wadley v. Oertel, 140 Ga. 326 (78 S. E. 912); Humphrey v. Johnson, 143 Ga. 703 (5) (85 S. E. 830); Fry v. Shehee, 55 Ga. 208 (11); Empire State Chemical Co. v. Shubrick, 148 Ga. 551 (97 S. E. 541); Neely v. Mobley, 49 Ga. App. 541 (176 S. E. 527); Anderson v. Daniel, 19 Ga. App. 526 (91 S. E. 940).
The present case is distinguished by its facts from each of the following cases, in which there was either no evidence or not sufficient evidence to show that the proceeding was really against the legal representative. Bagley v. Robertson, 57 Ga. 148; Freeman v. Binswanger, 57 Ga. 159; Stephens v. Atlanta, 119 Ga. 666 (46 S. E. 872); Lemon v. Thaxton, 59 Ga. 706; Tinsley v. Lee, 51 Ga. 482; Porter Fertilizer Co. v. Cox, 169 Ga. 391 (150 S. E. 582); Mobley v. Brightwell, 173 Ga. 417 (160 S. E. 404); Wright v. Scott, 145 Ga. 514 (89 S. E. 426). Compare Dozier v. Mc-Whorter, 117 Ga. 786 (45 S. E. 61).
It is complained that in the decision as rendered this court overlooked the fact that the execution “included taxes that had been wiped out by a year’s support proceeding.” It is not material in the present case that a portion of the estate was set apart to the widow of the intestate as a year’s support, the property so set apart being distinct from that levied on. Georgia Refinancing & Loan Co. v. Marietta, 178 Ga. 761 (174 S. E. 346); Real Estate Loan Co. v. Union City, 177 Ga. 55 (3) (169 S. E. 301); Beaton v. Ware County, 171 Ga. 798 (156 S. E. 672).
In County of Laurens v. Citizens Bank of Valdosta, 9 Ga. App. 662 (2) (72 S. E. 67), it was held: “Unless an execution for taxes is paid in full, including principal, interest, and costs, no *685legal transfer can be made, and the title to the execution remains in the State and county, to be enforced against the property of the defendant in execution, and the lien of such execution for the year the taxes are due is prior to all other liens against the property of the defendant.” A similar ruling was made in Wilson v. Herrington, 86 Ga. 777 (2) (13 S. E. 129). The decision in the instant case is not contrary. There was payment in full, although in advance. Compare Fuller v. Dowdell, 85 Ga. 463 (11 S. E. 773).
It is insisted that we also overlooked the decision in Carter v. Moody, 160 Ga. 849 (129 S. E. 163) to the effect that equitable rights can not be asserted or enforced in a claim case without proper pleadings and parties. It is further insisted that under the ruling in Thomas v. Lester, 166 Ga. 274 (142 S. E. 870), the administrator as the defendant in fi. fa. was a necessary .party in the instant case. The right of the transferee in the case at bar to proceed against the property levied on did not depend on the grant of equitable relief, and the defendant in execution was not a necessary party. There is no merit in any of the grounds of the motion for rehearing.

Rehearing denied.


All the Justices concur.